
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1578
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Cooper, Mr. Lewis of
			 Georgia, Mr. Davis of
			 Illinois, Ms. Kilpatrick of
			 Michigan, Mrs. Blackburn,
			 Mr. Clay, and
			 Ms. Moore of Wisconsin) submitted the
			 following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Supporting the goals and ideals of Jubilee
		  Day.
	
	
		Whereas six months after the end of the Civil War, the
			 Fisk School was established in Nashville, Tennessee;
		Whereas the Fisk School was designed by its founders to be
			 an educational institution open to all, regardless of race or age;
		Whereas the Fisk School was incorporated as Fisk
			 University in 1867;
		Whereas funding for the opening of the school was secured
			 through the sale of slave paraphernalia;
		Whereas in 1871, a group of students at Fisk University
			 formed a choral group, the Fisk Jubilee Singers, with the goal of raising money
			 to finance the institution;
		Whereas in that same year, the Fisk Jubilee Singers took
			 all the funds in the University treasury with them for travel expenses and set
			 off on a tour of the United States and Europe;
		Whereas during their first tour, the Jubilee Singers
			 raised enough money to preserve their university and pay for the construction
			 of Jubilee Hall, the South's first permanent structure built for the education
			 of African-American students;
		Whereas the Jubilee Singers introduced the world to the
			 spiritual as a musical genre, emerging as the first internationally recognized
			 group of African-American musicians;
		Whereas the Fisk Jubilee Singers continue to tour and
			 perform and have received countless awards and honors;
		Whereas, on every October 6, Fisk University celebrates
			 the original group of nine students and their music professor, George L. White,
			 who toured internationally in hopes of raising money to save Fisk University
			 from closing; and
		Whereas, on October 6, 2010, the Fisk University community
			 will celebrate its 139th Jubilee Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the contributions of the Jubilee
			 Singers to the United States musical landscape;
			(2)celebrates the
			 hard work, perseverance, and accomplishments of the original Jubilee Singers
			 and the continued success of the generations of Jubilee Singers who followed;
			 and
			(3)supports the goals
			 and ideals of Jubilee Day.
			
